PER CURIAM.
Attorney Joy Carr petitions for a writ of common law certiorari seeking review of an order denying her motion for protective order and motion to quash a subpoena duc-es tecum in a guardianship proceeding. The underlying proceeding in which this discovery was sought is the subject of a companion Petition for Writ of Common Law Certiorari, Case Nos. 90-1425 and 90-2281.
We deny the petition without prejudice for petitioner to reassert the points raised in her petition should the need arise later in the guardianship proceedings.
Petition denied.